DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior arts of record KANDO et al. (US20140225684), KIMURA et al. (US20140152146), ONDA et al. (US20130271238), and TAKAHASHI et al. (US-20130234805-A1). All of the aforementioned prior arts closely teach acoustic wave device with IDT electrodes as well as alternating acoustic reflection layers of dielectric (low acoustic impedance) and metal (as high acoustic impedance) elements as claimed by the pertinent invention, however, the prior arts of record considered individually or in combination fails to fairly teach or suggest that the claimed circuit comprising among other limitation an unobvious limitation of: in a plan view, an area in which the metal reflection layer is provided is smaller than an area in which the dielectric reflection layer is provided, structurally and functionally interconnected with other limitations in a manner as cited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843